No.    81-247

                    I N THE SUPREME COURT O THE STATE O M N A A
                                           F           F OTN

                                              1981



STATE O MONTANA,
       F

                                P l a i n t i f f and R e s p o n d e n t ,

         VS.


LARRY STEFFANS,

                                D e f e n d a n t and A p p e l l a n t .



Appeal from:        D i s t r i c t Court of t h e Fourteenth J u d i c i a l D i s t r i c t ,
                    I n and f o r t h e County o f M u s s e l s h e l l
                    Honorable % a + ~ 4 - e n , dge p r e s i d i n g .
                                                  Ju
                                &,&!A- O L/d/yL?idr.. .
                                        K
C o u n s e l o f Record:

       For Appellant:

            K a t h r y n R.   B a y l i s , Roundup, Montana

       F o r Respondent:

            Hon. Mike G r e e l y , A t t o r n e y G e n e r a l , H e l e n a , Montana
            J o h n P r a t t , County A t t o r n e y , Roundup, Montana



                                            S u b m i t t e d on b r i e f s : September 1 7 , 1981

                                                                 Decided:      24




                        -
                                               Clerk
Mr. C h i e f J u s t i c e F r a n k I . H a s w e l l d e l i v e r e d t h e O p i n i o n of t h e
Court.


            D e f e n d a n t a p p e a l s from a j u d g m e n t r e v o k i n g h i s p r o b a t i o n
a n d d e f e r r a l o f s e n t e n c e and s e n t e n c i n g him t o two y e a r s i n t h e
S t a t e P r i s o n f o r h i s o r i g i n a l crime.

            On J u n e 1 3 , 1 9 7 9 , d e f e n d a n t L a r r y S t e f f a n s p l e d g u i l t y to
t h e crime o f f o r g e r y .        On t h e same d a y a n o r d e r was e n t e r e d
d e f e r r i n g i m p o s i t i o n o f s e n t e n c e and p l a c i n g d e f e n d a n t o n p r o b a -
t i o n u n d e r t h e s u p e r v i s i o n o f t h e S t a t e Board of P a r o l e and

Pardons.         On November 1 3 , 1 9 7 9 , h i s p r o b a t i o n and p a r o l e o f f i c e r
f i l e d a r e p o r t o f v i o l a t i o n w i t h t h e s e n t e n c i n g c o u r t which
s t a t e d t h a t d e f e n d a n t had v i o l a t e d t h e terms o f h i s p r o b a t i o n and

s t a t e and f e d e r a l s t a t u t e s by h a v i n g i n h i s p o s s e s s i o n s e v e r a l
r i f l e s a f t e r having been c o n v i c t e d of a f e l o n y .
            On J a n u a r y 1 0 , 1 9 8 0 , a w r i t t e n e n u m e r a t i o n o f t h e con-
d i t i o n s o f p r o b a t i o n and p a r o l e were f u r n i s h e d d e f e n d a n t who

s i g n e d a w r i t t e n acknowledgement of r e c e i p t .                 Among o t h e r t h i n g s ,
t h e c o n d i t i o n s o f p r o b a t i o n and p a r o l e p r o v i d e d t h a t he was n o t
t o d r i n k any i n t o x i c a n t s nor to f r e q u e n t any p l a c e where i n t o x i -

c a n t s are t h e c h i e f i t e m o f s a l e ; t h a t he would c o m p l y w i t h a l l
s t a t e and f e d e r a l l a w s and c o n d u c t h i m s e l f as a good c i t i z e n ; and

t h a t he would a t t e n d f a m i l y and m a r r i a g e c o u n s e l i n g a t t h e m e n t a l

h e a l t h c e n t e r i n Roundup, Montana.
            F o l l o w i n g a n a l l e g e d a t t e m p t by t h e d e f e n d a n t t o b u r n u p

h i s mother-in-law's             a u t o m o b i l e and a n a l l e g e d a s s a u l t upon h e r ,

t h e c o u n t y a t t o r n e y o f M u s s e l s h e l l C o u n t y f i l e d a n a f f i d a v i t and
p e t i t i o n w i t h t h e ~ i s t r i c t o u r t ( 1) s p e c i f y i n g t h e p a r t i c u l a r s
                                            C
of d e f e n d a n t ' s c o n d u c t i n r e g a r d t o t h e a s s a u l t and a t t e m p t e d

burning of the automobile, ( 2 ) r e c i t i n g t h a t t h i s was a v i o l a t i o n
o f d e f e n d a n t ' s c o n d i t i o n s o f p r o b a t i o n , and ( 3 ) r e q u e s t i n g a
h e a r i n g t o show c a u s e why d e f e n d a n t ' s p r o b a t i o n s h o u l d n o t be

r e v o k e d and d e f e n d a n t be s e n t e n c e d to a term i n t h e S t a t e P r i s o n .
On t h e same d a t e t h e D i s t r i c t C o u r t i s s u e d a n o r d e r to show c a u s e
and d i r e c t e d t h a t a copy o f i t s o r d e r and t h e c o u n t y a t t o r n e y ' s
a f f i d a v i t be s e r v e d on d e f e n d a n t .       The f o l l o w i n g d a y a c o u r t
a p p o i n t e d a t t o r n e y was named f o r d e f e n d a n t .

            On J a n u a r y 1 9 , 1 9 8 1 , d e f e n d a n t ' s p r o b a t i o n o f f i c e r f i l e d a

v i o l a t i o n r e p o r t w i t h t h e c o u r t and f u r n i s h e d two c o p i e s to t h e
county attorney.                N e i t h e r d e f e n d a n t n o r h i s c o u n s e l was s e r v e d
w i t h a copy of t h i s r e p o r t .             This r e p o r t covered t h e a l l e g e d
a t t e m p t to b u r n h i s m o t h e r - i n - l a w ' s a u t o m o b i l e , d e f e n d a n t ' s
a l l e g e d a s s a u l t on h i s m o t h e r - i n - l a w ,   and d e f e n d a n t ' s f a i l u r e t o
k e e p m o s t o f h i s a p p o i n t m e n t s f o r f a m i l y and m a r r i a g e c o u n s e l i n g

a t t h e M e n t a l H e a l t h C e n t e r s i n Roundup and B i l l i n g s .                The r e p o r t

c o n t a i n e d a summary o f p r o b a t i o n a d j u s t m e n t , s t a t i n g : " I t would
a p p e a r t h a t t h e S u b j e c t does not intend t o obey t h e Court Order

o r Rules of Probation."                      A r e c o m m e n d a t i o n was i n c l u d e d t h a t

d e f e n d a n t be r e t u r n e d t o t h e s e n t e n c i n g c o u r t f o r r e v o c a t i o n of
t h e d e f e r r e d i m p o s i t i o n of s e n t e n c e .

            On F e b r u a r y 3 , 1 9 8 1 , a r e v o c a t i o n h e a r i n g was h e l d b e f o r e
t h e ~ i s t r i c t o u r t of M u s s e l s h e l l County s i t t i n g w i t h o u t a j u r y .
                    C
The c o u r t t h e r e a f t e r e n t e r e d f i n d i n g s of f a c t and c o n c l u s i o n s o f

l a w t h a t d e f e n d a n t v i o l a t e d t h e c o n d i t i o n s of h i s p r o b a t i o n by
a s s a u l t i n g h i s mother-in-law             and by f r e q u e n t i n g c e r t a i n b a r s i n
B i l l i n g s , Montana, where i n t o x i c a n t s a r e t h e c h i e f              i t e m of sale.

T h e r e a f t e r d e f e n d a n t ' s d e f e r r e d i m p o s i t i o n o f s e n t e n c e on t h e
f o r g e r y c o n v i c t i o n was r e v o k e d , d e f e n d a n t was s e n t e n c e d to two
y e a r s imprisonment i n t h e S t a t e p r i s o n w i t h c r e d i t f o r t i m e

s e r v e d i n j a i l p r i o r t o s e n t e n c i n g , and he was d e s i g n a t e d a non-
dangerous of fender.

            Defendant a p p e a l s c o n t e n d i n g t h e D i s t r i c t Court committed
r e v e r s i b l e e r r o r by a d m i t t i n g e v i d e n c e of a l l e g e d p r o b a t i o n
v i o l a t i o n s o f which d e f e n s e c o u n s e l was n o t n o t i f i e d p r i o r to t h e
revocation hearing.                  D e f e n d a n t a r g u e s t h a t f a i l u r e to n o t i f y

d e f e n d a n t or h i s c o u n s e l o f a l l e g e d p r o b a t i o n v i o l a t i o n s c o n t a i n e d

i n t h e v i o l a t i o n r e p o r t of t h e p r o b a t i o n o f f i c e r which were n o t
c o n t a i n e d i n t h e c o u n t y a t t o r n e y ' s a f f i d a v i t and p e t i t i o n , v i z .

t h e p o s s e s s i o n o f f i r e a r m s , t h e f a i l u r e t o k e e p f a m i l y and

m a r r i a g e c o u n s e l i n g a p p o i n t m e n t s and t h e f r e q u e n t i n g o f b a r s ,

d e p r i v e d d e f e n d a n t o f t h e r i g h t to t h e i n f o r m e d a s s i s t a n c e o f
counsel.
            W e h o l d t h a t t h e a d m i s s i o n i n e v i d e n c e of p r o b a t i o n v i o l a -

t i o n s n o t c o n t a i n e d i n t h e c o u n t y a t t o r n e y ' s a f f i d a v i t and p e t i -

t i o n t o r e v o k e p r o b a t i o n was e r r o r , b u t t h a t s u c h e r r o r d i d n o t

a f f e c t h i s s u b s t a n t i a l r i g h t s and m u s t be d i s r e g a r d e d u n d e r t h e
c i r c u m s t a n c e s o f t h i s case.
            D e f e n d a n t was e n t i t l e d t o p r i o r n o t i c e o f t h e a l l e g e d

v i o l a t i o n s which formed t h e b a s i s o f t h e S t a t e ' s p e t i t i o n t o
r e v o k e h i s p r o b a t i o n and d e f e r r e d i m p o s i t i o n o f s e n t e n c e .     Gagnon

V.   S c a r p e l l i ( 1 9 7 3 ) r 4 1 1 U.S. 778, 9 3 S. Ct. 1 7 5 6 , 3 6 L. Ed. 2d 656.
The S t a t e c o n c e d e s t h i s e r r o r .
            However, t h e n o t i c e d e f e c t c o n c e r n i n g t h e p o s s e s s i o n o f
f i r e a r m s , t h e f a i l u r e t o k e e p f a m i l y and m a r r i a g e c o u n s e l i n g

a p p o i n t m e n t s , and t h e f r e q u e n t i n g o f b a r s d o e s n o t c o n s t i t u t e
g r o u n d s f o r r e v e r s a l i n t h i s case.         S e c t i o n 46-20-702,         MCA,     pro-
vides in pertinent part:

                         of                                 -
            " T y p e s - e r r o r s n o t i c e d o n a p p e a l . Any e r r o r ,
            d e f e c t , i r r e s u l a r i t y , or v a r i a n c e which d o e s n o t
            a f f e c t s u b s t a n t i a l ; i g h t s s h a l l be d i s r e g a r d e d
            ...      I1




Here t h e c o u r t made no f i n d i n g s o n d e f e n d a n t ' s a l l e g e d p o s s e s s i o n
o f f i r e a r m s or h i s a l l e g e d f a i l u r e to k e e p f a m i l y or m a r r i a g e

counseling appointments.                     N o r did t h e c o u r t base t h e r e v o c a t i o n
o f d e f e n d a n t ' s d e f e r r e d s e n t e n c e on e i t h e r .

            The c o u r t d i d , h o w e v e r , f i n d t h a t d e f e n d a n t v i o l a t e d t h e
r u l e s o f p r o b a t i o n by f r e q u e n t i n g b a r s w h e r e i n t o x i c a n t s were t h e
chief i t e m of s a l e .          The c o u r t b a s e d t h e r e v o c a t i o n i n p a r t o n
this item.           The S t a t e i n t r o d u c e d no e v i d e n c e o n t h i s a l l e g e d
violation.           The e n t i r e e v i d e n c e on t h i s matter came from t h e

d e f e n d a n t and h i s own w i t n e s s e s .        Defendant introduced t h i s evi-

dence to prove an a l i b i , v i z .               t h a t he c o u l d n o t h a v e a s s a u l t e d
h i s mother-in-law              because a t t h e t i m e of t h e a l l e g e d a s s a u l t i n

Roundup he was p r e s e n t a t t h e S e v e n t e e n B a r , t h e Broken Drum B a r ,
t h e Tumbleweed B a r , and t h e S i l v e r D o l l a r B a r , none of which are

l o c a t e d i n Roundup.            Defendant cannot p r e d i c a t e r e v e r s i b l e error

o n t e s t i m o n y t h a t he h i m s e l f i n t r o d u c e d .
            Defendant a r g u e s t h a t e v i d e n c e of o t h e r v i o l a t i o n s of pro-
b a t i o n had a d e t r i m e n t a l i m p a c t on h i s c r e d i b i l i t y .       Prejudice
c a n n o t be presumed b u t m u s t a p p e a r from t h e d e n i a l o f a s u b s t a n -
t i a l r i g h t f r o m w h i c h t h e law i m p l i e s p r e j u d i c e .       S t a t e v.

B r a d f o r d ( 1 9 7 8 ) , 1 7 5 Mont. 5 4 5 , 5 7 5 P.2d 83.     D e f e n d a n t ' s asser-
t i o n t h a t t h e a d m i s s i o n of e v i d e n c e of o t h e r p r o b a t i o n v i o l a t i o n s
h a d a d e t r i m e n t a l i m p a c t o n h i s c r e d i b i l i t y is p u r e f a n t a s y .       The

r e c o r d d i s c l o s e s t h a t i f a n y t h i n g a f f e c t e d h i s c r e d i b i l i t y it was

h i s own t e s t i m o n y and t h a t o f h i s a l i b i w i t n e s s e s t h a t h e was n o t
p r e s e n t a t t h e t i m e and p l a c e o f t h e a l l e g e d a s s a u l t o n h i s

mother-in-law           i n t h e f a c e o f p o s i t i v e i d e n t i f i c a t i o n by h e r t h a t
i t was he who a s s a u l t e d h e r .            The d i s t r i c t j u d g e is presumed t o
b e a b l e t o p r o p e r l y e v a l u a t e e v i d e n c e and d e t e r m i n e t h e c r e d i b i -

l i t y of w i t n e s s e s w i t h o u t r e g a r d to i n c o m p e t e n t e v i d e n c e .    State

v . P a l e n ( 1 9 4 7 ) , 1 1 9 Mont. 6 0 0 , 1 7 8 P.2d 862.      Here t h e d i s t r i c t
j u d g e d e m o n s t r a t e d t h i s a b i l i t y i n e l i m i n a t i n g from c o n s i d e r a t i o n

a l l a l l e g e d v i o l a t i o n s not charged by the county a t t o r n e y i n h i s
a f f i d a v i t and p e t i t i o n e x c e p t t h e f r e q u e n t i n g o f b a r s which
defendant himself introduced.                         The r e c o r d d i s c l o s e s n o t h i n g to

the contrary.               A c c o r d i n g l y , d e f e n d a n t h a s f a i l e d t o show a n y
p r e j u d i c e a f f e c t i n g any s u b s t a n t i a l r i g h t of h i s .
           Af f i r m e d   .
                                                   Chief ~ u s t i c e